id office uilc cca-111831-08 ---------------- number release date from --------------------- sent tuesday date pm to --------------- cc ------------------------------------------------------------------ subject re -----------------request for advice we strongly disagree with taxpayer's contention in this case the taxpayer transferred assets into a_trust and reserved the power to substitute assets sec_1014 - describes the circumstances under which property is treated as having been acquired from the decedent for purposes of the sec_1014 step-up basis rule since the decedent transferred the property into trust sec_1014 does not apply sec_1014 and b apply to transfers in trust but do not apply here because the decedent did not reserve the right to revoke or amend the trust none of the other provisions appear to apply at all in this case quoting from sec_1_1014-1 of the regulations the purpose of sec_1014 is in general to provide a basis for property_acquired_from_a_decedent which is equal to the value placed upon such property for purposes of the federal estate_tax accordingly the general_rule is that the basis_of_property acquired from a decedent is the fair_market_value of such property at the date of the decedent's death property acquired from the decedent includes principally property required to be included in determining the value of the decedent's gross_estate under any provision of the internal_revenue_code based on my reading of the statute and the regulations it would seem that the general_rule is that property transferred prior to death even to a grantor_trust would not be subject_to sec_1014 unless the property is included in the gross_estate for federal estate_tax purposes as per sec_1014
